                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA         JS-6
                                  3
                                  4                                                                   FEB 21, 2019
                                  5      Kelly Woodward,                                                  BH
                                  6                        Plaintiff,
                                                                                 2:18-cv-05715-VAP-AFMx
                                  7                        v.
                                  8      Collection Consultants of                            JUDGMENT
                                  9         California ,
                                 10                             Defendant.
Central District of California
United States District Court




                                 11
                                 12
                                            Pursuant to the Order Granting Defendant’s Motion for Judgment on
                                 13
                                      the Pleadings, IT IS ORDERED AND ADJUDGED that Plaintiff’s complaint
                                 14
                                      is DISMISSED WITH PREJUDICE. The Court orders that such judgment be
                                 15
                                      entered.
                                 16
                                 17
                                            IT IS SO ORDERED.
                                 18
                                 19
                                 20      Dated:     2/21/19
                                                                                        Virginia A. Phillips
                                 21
                                                                                 Chief United States District Judge
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             1
